SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 3, 2011 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents TABLE OF CONTENTS Item 5.07 Submission of Matters to a Vote of Security Holders SIGNATURES 2 Table of Contents Item5.07 Submission of Matters to a Vote of Security Holders. NV Energy, Inc. (the “Company”) held its annual meeting of shareholders on May3, 2011. Each matter voted upon at the meeting and the results of the voting on each such matter are presented below. Item 1 – Election of six (6)Directors to serve until the Company’s 2012 annual meeting. Director Votes For VotesWithheld BrokerNon-Votes Joseph B. Anderson, Jr. Glenn C. Christenson Brian J. Kennedy John F. O’Reilly Philip G. Satre Michael W. Yackira Messrs. Anderson, Christenson, Kennedy, O’Reilly, Satre and Yackira were elected. Item 2 – Advisory vote on the Company’s executive compensation. Votes For VotesAgainst Abstentions BrokerNon-Votes The advisory vote on theCompany’s executive compensation was approved. Item 3 – Advisory vote on the frequency ofadvisory vote on the Company’s executive compensation. Votes For 1 year option Votes For 2 year option Votes For 3 year option Abstentions BrokerNon-Votes Option of “1 year” on the frequency ofadvisory vote on the Company’s executive compensation was approved. Item 4 – Proposal to amend the material terms of the performance goals in the Company’s Restated Executive Long Term Incentive Plan. Votes For VotesAgainst Abstentions BrokerNon-Votes The amendments to the Company’s Restated Executive Long Term Incentive Plan were approved. Item 5 – Proposal to Amend the Company’s Articles of Incorporation to reduce super-majority vote required for amending article on director election and removals. Votes For VotesAgainst Abstentions The amendment to the Company’s Articles of Incorporation was approved. 3 Table of Contents Item 6 – Proposal to Amend the Company’s Articles of Incorporation to reduce super-majority vote requirements in the “fair price” provisions. Votes For VotesAgainst Abstentions The amendment to the Company’s Articles of Incorporation was approved. Item 7 – Ratification of the selection of Deloitte & Touche LLP, as the independent registered public accounting firm for 2011. Votes For VotesAgainst Abstentions The selection of Deloitte & Touche LLP was ratified. Item 8 – Shareholder proposal related to majority voting for directors to be included in the Company’s By-Laws. Votes For VotesAgainst Abstentions BrokerNon-Votes The shareholder proposal passed. Item 9 – Shareholder proposal to amend the Company’s By-Laws to allow 15% of shareholders to call a special meeting. Votes For VotesAgainst Abstentions BrokerNon-Votes The shareholder proposal passed. Item 10 – Shareholder proposal for the Company to adopt a policy requiring the Company’s senior executives to hold equity compensation through the termination of such executive’s employment. Votes For VotesAgainst Abstentions BrokerNon-Votes The shareholder proposal failed. 4 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:May4, 2011 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer 5 Table of Contents
